Citation Nr: 0205443	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
myositis ossificans of the right thigh, currently rated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1956 to December 
1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in June 2000 for 
additional development of the record.  



FINDING OF FACT

The veteran's service-connected myositis ossificans currently 
is shown to be manifested by a calcified mass in the right 
thigh muscle group with a noncompensable functional loss due 
to pain associated with flare ups and apprehension; a related 
compensable limitation of motion or functional loss due to 
pain is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment a rating in excess of 10 
percent for the service-connected myositis ossificans of the 
right thigh has not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, including Diagnostic Codes 5023, 5003, 5251, 5252, 
5253 (2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the veteran was granted service connection for 
myositis ossificans and assigned a 10 percent rating in a 
March 1959 rating decision.  The 10 percent rating was 
confirmed and continued in January 1964 and again in November 
1990.  

In February 1998, the veteran again asserted that the 
service-connected myositis ossificans of the right thigh had 
become progressively worse over the years and that an 
increased rating was warranted for the disability.  More 
specifically, the veteran contended that he experienced pain 
and frequently fell down due to the service-connected 
disability.  

The veteran was afforded a VA "electromyelography" and nerve 
conduction study of both lower extremities in September 1998.  
During the examination, the veteran recounted the original 
in-service injury, described as a crushing injury to the 
right thigh that occurred when he was pinched between the 
floor and the back of a tank's primary weapon as it elevated.  

The veteran reported current difficulties associated with the 
disability as an area of numbness over the upper anterior 
portion of the right thigh and that his right hip would 
occasionally "catch," which resulted in discomfort with some 
active range of motion and changes of posture.  The veteran 
further reported that his legs became cold easily and denied 
that they gave out.  The veteran also reported that he had a 
heart attack one year earlier and had had five strokes.  

The report noted findings of decreased left hip flexion, 
decreased right ankle dorsiflexion strength and decreased toe 
extension strength.  The report also noted a slightly 
decreased lumbar back flexion, with increased low back 
discomfort, and decreased light touch sensation distally in 
both lower extremities.  Nerve conduction studies indicated 
reduced conduction velocity in the peroneal and tibial 
nerves, bilaterally.  

The impression was reported as that of multiple abnormalities 
involving both lower extremities and a slowed left median 
motor nerve on the left upper extremity.  The report 
concluded that the findings were indicative of a chronic 
polyradiculopathy, with no active denervation potentials.  
The report offered no observations or findings that 
specifically referred to the service-connected myositis 
ossificans of the right thigh.  

The record also included VA outpatient treatment records 
dated in 1998 and 1999.  These records indicated that the 
veteran had received occupational therapy as a result of a 
left cerebrovascular accident, right arm hemiparesis and 
prior cardiac surgery.  

A January 1999 VA medical records indicated that, with 
rehabilitation, he had become ambulatory with the use of a 
small based quad cane and had been referred again to physical 
therapy due to multiple falling episodes and because his 
right leg had been giving out.  

The veteran timely appealed a December 1998 RO determination 
that a rating in excess of 10 percent for the service-
connected myositis ossificans of the right thigh was not 
warranted.  

In a June 2000 remand, the Board noted that the September 
1998 VA report of examination did not directly address the 
extent of the veteran's service-connected disability.  
Although the record indicated that the veteran had suffered a 
stroke, the report failed to distinguish between those 
disabilities associated with the stroke and those associated 
with the service-connected myositis ossificans of the right 
thigh.  

In light of the Board's findings, the veteran was afforded 
another VA examination in December 2000.  The examiner noted 
that the veteran had a long-standing history of degenerative 
arthritis of the hands and knees.  The veteran had not 
undergone any surgery or used a thigh brace.  

The VA examiner noted that the veteran ambulated into the 
room with a quad cane and antalgic gait and indicated that it 
was relative to his degenerative joint disease.  

On examination of the right thigh, there was no evidence of 
fixed deformity.  No bulges were noted.  Palpation revealed 
no pain.  The veteran and his wife indicated that the mass 
was migratory and appeared from time to time.  During the 
examination, there was no fixed deformity or bulging mass 
noted.  

The VA examiner confirmed that X-ray studies showed a 
calcified mass in the right thigh muscle group.  On 
examination of the range of motion of the thigh, there was no 
weakened movement noted related to the mass in the right 
thigh.  Weakened movement was a result of degenerative 
arthritis of the hips and knees.  There was excess 
fatigability and incoordination exhibited additionally also 
related to the joint problems.  

The examiner reiterated that no mass was palpated and that 
the mass migrated an come out from time to time, varying in 
size and pain threshold.  The veteran reported that the pain 
was at least once per day with severe pain when the mass 
migrated toward the right groin region.  The final diagnosis 
was that of right thigh myositis ossificans.  The impression 
was that of functional loss due to pain associated with 
veteran's service-connected disability during the times of 
flare up and again due to apprehension.  The examiner also 
noted that the veteran also had medical morbidity in the form 
of degenerative arthritis impairing his mobility and gain 
dysfunction.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran's service-connected myositis ossificans is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5023 
(2001).  The rating criteria indicate that the diseases under 
diagnostic codes 5013 through 5024 will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative, except gout, which will be rated under 
Diagnostic Code 5002.  

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
When, however, the limitation of motion of the specific joint 
or joints involved in noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. 

In the absence of limitation of motion, the regulations allow 
for a 10 percent rating with x-ray evidence of involvement of 
2 or more joints or 2 or more minor joint groups; and a 20 
percent rating with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a 
including Diagnostic Code 5003 (2001).  

Importantly, the regulation also note that the 10 and 20 
percent ratings based on x-ray findings, as defined in 
Diagnostic Code 5003 hereinabove, are not for application 
when evaluating disabilities rated under Diagnostic Codes 
5013 through 5024.  Id  .

Here, the affected part is the veteran's right thigh.  
Depending on the specific manifestations of the disability, 
various Diagnostic Codes are relevant for rating a thigh 
disability, such as Diagnostic Code 5251 (limitation of 
extension), Diagnostic Code 5252 (limitation of flexion) and 
Diagnostic Code 5253 (impairment of abduction, adduction, or 
rotation).  

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2001).  The veteran's 
disability is already evaluated as 10 percent disabling and, 
therefore, the veteran cannot receive a higher evaluation 
under this provision.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001).  

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001).  
Limitation of abduction of, motion lost beyond 10 degrees 
warrants a 20 percent evaluation.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2001).  

On examination of the range of motion of the thigh in 
December 2000, the examiner noted that there was no weakened 
movement noted related to the mass in the right thigh.  The 
examiner explained that the weakened movement was a result of 
degenerative arthritis of the hips and knees.  There was 
excess fatigability and incoordination exhibited additionally 
also related to the joint problems.  An actual limitation of 
motion related to the service-connected thigh disability was 
not identified.  

In summary, the veteran's service-connected myositis 
ossificans of the right thigh is not shown to produce a 
limitation of motion of the thigh that would warrant a 
compensable rating under Diagnostic Codes 5251, 5252 or 5253.  
While the examiner opined that the veteran had a functional 
loss due to pain associated with flare ups and apprehension, 
the medical evidence does not support the assignment of a 
rating higher than 10 percent in this case.  

The Board is mindful that the veteran's service-connected 
disability causes him pain.  Nonetheless, the Board finds 
that the current 10 percent rating is intended to compensate 
the veteran for the demonstrated episodic functional loss due 
to pain and any weakness and fatigability described by the 
veteran as the result of the service-connected disability.  

In this regard, the Board points out that the examiner in 
December 2000 clearly indicated that the demonstrated 
weakened movement, fatigability and incoordination were 
attributable to the veteran's degenerative joint disease of 
the knee and hip, not the service-connected disability.  The 
veteran also is shown to have medical evidence of chronic 
polyradiculopathy and other functional limitations due to 
cerebrovascular accidents.  

In order to warrant a rating in excess of 10 percent for the 
veteran's service-connected myositis ossificans, the medical 
evidence would have to show flexion limited to 45 degrees or 
limitation of adduction of the thigh with motion lost beyond 
10 degrees.  The medical evidence in this case does not show 
this degree of functional limitation due to the service-
connected disability.  

In light of the foregoing, the Board finds that the medical 
evidence in this case does not show that the veteran's 
service-connected myositis ossificans warrants a rating in 
excess of 10 percent.  

In reaching this conclusion, the Board has carefully 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in 
light of the fact that this aspect of the appellant's 
disability is essentially manifested by pain.  

Although the veteran testified that he has pain and weakness 
in his right thigh, the Board finds that the 10 percent 
disability rating considers any functional loss due to  pain, 
and weakness resulting from his myositis ossificans of the 
right thigh.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed him of the evidence needed to 
support his claim.  VA has met its duty to inform the 
appellant.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  Moreover, the 
veteran was afforded a VA examination to determine the 
current severity of the service-connected disability.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  For the reasons set forth hereinabove, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claim.  



ORDER

An increased rating for the service-connected myositis 
ossificans of the right thigh is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

